Exhibit13 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of CNH Industrial N.V. (the “Company”) on Form 20-F for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company does hereby certify, to such officer’s knowledge, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/RICHARD TOBIN Richard Tobin Chief Executive Officer By: /s/MASSIMILIANOCHIARA Massimiliano Chiara Chief Financial Officer Dated March 2, 2017 A signed original of this written statement has been provided to CNH Industrial N.V. and will be retained by CNH Industrial N.V. and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely pursuant to 18 U.S.C §1350 and is not being filed as part of the Report or as a separate disclosure document.
